COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 LARRY DAVIS INDIVIDUALLY AND                   §
 AS REPRESENTATIVE OF THE                                       No. 08-12-00313-CV
 ESTATE OF MATTHEW DEWAYNE                      §
 SMITH, DECEASED,                                                 Appeal from the
                                                §
                  Appellant,                                    109th District Court
                                                §
 v.                                                          of Andrews County, Texas
                                                §
 RODGER CLIFTON BILLS, JR., AND                                     (TC#18,798)
 BIG D CONSTRUCTION CO., LTD.,                      §

                  Appellees.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.          We further order that

Appellees recover from Appellant and his sureties, if any, see TEX. R. APP. P. 43.5, on the

judgment and all costs, both in this Court and the court below for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF SEPTEMBER, 2014.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating